Title: To Thomas Jefferson from Joseph Fielding, 28 October 1789
From: Fielding, Joseph
To: Jefferson, Thomas



Honoured Sir
Rouen—Octr. 28th. 1789

Some time back I was in London and met there an American Gentleman who I believe came from Virginia who Informed me if I wou’d go to America he made no doubt but I should meet with such Encouragement as my merrit deserved in the Cotton Manufactory. I was then Coming to France and did not think of going any further, but the present unsettled state of affairs here has made me determined either to Engage with some other Nation or to Imediately Return to England. I hope you will Excuse the liberty I have taken as I wished to be sattisfoyed in Respect to what Encouragement wou’d be given, if I was willing to Establish such a Manufactory as the Manchester Manufactory and all kinds of Muslins from the Raw Cotton. I understand the making of all kinds of machinery for the Spinning as well as the Manufacturing and has been in the Business on my own account for severall years. If you think I shou’d Receive any Benefit from Establishing a Manufactury and I shou’d meet with Encouragement I shou’d have no objections of Coming to Paris to agree on a Plan and wou’d Refer you to Houses in Man[cheste]r and London for my Character.—I am Sir your Obdt. Huml. Servt.,

Joseph Fielding


Direct for me at the Caffee du Roy vis a vis du Pont a Rouen.

